FILED
                                                                     United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                          Tenth Circuit

                           FOR THE TENTH CIRCUIT                           October 31, 2018
                       _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 MEHRDAD NOORI HOSSAIN ABADI,

       Petitioner,

 v.                                                          No. 18-9509
                                                         (Petition for Review)
 JEFFERSON B. SESSIONS, III,
 United States Attorney General,

       Respondent.
                       _________________________________

                           ORDER ON REHEARING*
                       _________________________________

Before TYMKOVICH, Chief Judge, McKAY and MATHESON, Circuit Judges.
                 _________________________________

      Mr. Mehrdad Noori Hossain Abadi (Mr. Noori), a native and citizen of Iran,

has filed a petition for panel rehearing. In an order and judgment filed September 11,

2018, we denied his petition for review of a decision of the Board of Immigration

Appeals (BIA) denying his motion to reopen his removal proceedings. We concluded

that Mr. Noori had not demonstrated that there has been a significant increase in the

persecution of converts from Islam to Christianity in Iran since the time of his

removal proceedings in the 1990s.




      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In his petition for rehearing, Mr. Noori observes that one day before our

decision was filed in this case, the BIA granted a motion to reopen in another case

involving an Iranian citizen who had received a final order of removal in 2000 and

who, like Mr. Noori, had converted from Islam to Christianity in 2017. See In re

Mohajer-Soltani, No. Axxx-xx9-081 (BIA Sept. 10, 2018). Mr. Noori claims that

although the evidence Mr. Mohajer-Soltani submitted to show an increase in the

persecution of Christian converts in Iran concerns a slightly later period than the

evidence Mr. Noori submitted, it is similar in “content, context and quantity.” Pet.

for Reh’g at 12. He therefore posits that the BIA has acted in an unacceptably

inconsistent manner.

      Having reviewed the evidence submitted in both cases, we grant the petition

for panel rehearing, vacate our order and judgment, grant the petition for review,

vacate the BIA’s order denying Mr. Noori’s motion to reopen, and remand this matter

to the BIA with instructions to reconsider the motion to reopen in light of its decision

in In re Mohajer-Soltani. If on reconsideration the BIA denies Mr. Noori’s motion to

reopen, the BIA should explain how it has distinguished the merits of Mr. Noori’s

motion to reopen from the merits of Mr. Mohajer-Soltani’s motion to reopen. This

Order on Rehearing will serve as this court’s mandate.


                                            Entered for the Court


                                            Monroe G. McKay
                                            Circuit Judge


                                           2